Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
5.	Regarding claim 1, the prior art of record Khandelwal et al. (US 8,524,513) teaches
 A method comprising: providing multiple different instances of a test structure, wherein each of the multiple different instances of the test structure comprises: a channel region [Figures 1-6, a channel region 135 is shown]; a source region adjacent to a first side of the channel region [Figures 1-6, a source region 130 is shown]; a drain region adjacent to a second side of the channel region opposite the first side [Figures 1-6, a drain region 125 is shown]; a body contact region electrically connected to a first connection point in the channel region and electrically isolated from the source region and the drain region [Figures 1-6, a body contact region 110 is shown]; and a probe pad region (electrically connected to a second connection point in the channel region and electrically isolated from the source region and the drain region, and wherein, in the multiple different instances of the test structure, the first connection point and the second connection point are separated by different separation distances, respectively) [Figures 1-6, a probe pad region Node B is shown]; applying different sets of bias conditions to each instance of Figures 1-6, voltage is applied, see VDC]; measuring a voltage level on the probe pad region of each instance of the test structure in response to application of each set of bias conditions [Figures 1-6, voltage level is measured using voltmeter 310].
The prior art of record taken alone or in combination fails to teach or suggest the limitation of “a probe pad region electrically connected to a second connection point in the channel region and electrically isolated from the source region and the drain region, and wherein, in the multiple different instances of the test structure, the first connection point and the second connection point are separated by different separation distances, respectively; wherein the voltage level on the probe pad region is indicative of an internal body potential of the channel region at the second connection point; and based on results of the measuring, developing an internal body potential profile for a body-contacted field effect transistor, wherein the profile indicates expected internal body potential variations of the body-contacted field effect transistor as a function of both the different separation distances and different drain voltages” in combination with other limitations of the claim.
6.	Claims 2-6 are also allowed as they further limit claim 1.
7.	Regarding claim 7, the prior art of record Khandelwal et al. (US 8,524,513) teaches A method comprising: applying different sets of bias conditions to a test structure [Figures 1-6, voltage is applied using VDC], wherein the test structure comprises: a channel region [Figures 1-6, a channel region 135 is shown]; a source region adjacent to a first side of the channel region [Figures 1-6, a source region 130 is shown]; a drain region adjacent to a second side of the channel region opposite the first side [Figures 1-6, a drain region 125 is shown]; a body contact region electrically connected to a first connection point in the channel region and electrically isolated from the source region and the drain region [Figures 1-6, a body contact region 110 is shown]; and multiple probe pad regions (electrically connected to corresponding second connection points in the channel region and electrically isolated from the source region and the drain region, wherein the corresponding second connection points are separated from the first connection point by different separation distances, respectively) [Figures 1-6, a probe pad region Node B is shown]; measuring voltage levels on the multiple probe pad regions in response to application of each set of bias conditions [Figures 1-6, voltage is measuring using voltmeter 310].
The prior art of record taken alone or in combination fails to teach or suggest the limitation of “multiple probe pad regions electrically connected to corresponding second connection points in the channel region and electrically isolated from the source region and the drain region, wherein the corresponding second connection points are separated from the first connection point by different separation distances, respectively; wherein voltage levels on the probe pad regions are indicative of internal body potentials at the corresponding second connection points; and based on results of the measuring, developing an internal body potential profile for a body-contacted field effect transistor, wherein the profile indicates expected internal body potential variations of the body-contacted field effect transistor as a function of both the different separation distances and different drain voltages” in combination with other limitations of the claim.
8.	Claims 8-11 are also allowed as they further limit claim 7.
9.	Regarding claim 12, the prior art of record Khandelwal et al. (US 8,524,513) teaches 
 A test structure for a body-contacted field effect transistor, the test structure comprising: a channel region [Figures 1-6, a channel region 135 is shown]; a source region adjacent to a first side of the channel region [Figures 1-6, a source region 130 is shown]; a drain region adjacent to a second side of the channel region opposite the first side [Figures 1-6, a drain region 125 is shown]; a body contact region [Figures 1-6, a body contact region 110 is shown] (electrically connected to a first connection point in the channel region and electrically isolated from the source region and the drain region); and a probe pad region [Figures 1-6, a probe pad region Node B is shown] (electrically connected to a second connection point in the channel region and electrically isolated from the source region and the drain region), wherein the probe pad region is adapted to output an output voltage and to be electrically connected to a voltmeter that measures the output voltage [Figures 1-6, voltage is measured using voltmeter 310].
The prior art of record taken alone or in combination fails to teach or suggest the limitation of “a probe pad region electrically connected to a first connection point in the channel region and electrically isolated from the source region and the drain region); and a probe pad region; and wherein the output voltage is indicative of an internal body potential of the channel region at the second connection point” in combination with other limitations of the claim.
10.	Claims 13-20 are also allowed as they further limit claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868